 


114 HR 826 IH: Examining America’s Mental Health Services Act of 2015
U.S. House of Representatives
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 826 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2015 
Mr. McKinley (for himself and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To provide for a study by the Institute of Medicine on gaps in mental health services and how these gaps can increase the risk of violent acts. 
 
 
1.Short titleThis Act may be cited as the Examining America’s Mental Health Services Act of 2015. 2.Study on gaps in mental health services (a)StudyThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall enter into an agreement with the Institute of Medicine (or, if the Institute declines to enter into such an arrangement, another appropriate entity) to conduct a comprehensive study on— 
(1)gaps in mental health services, including treatment services, whether publicly or privately funded; and (2)how these gaps can increase the risk of violent acts. 
(b)ConsiderationsThe study under subsection (a) shall include consideration of— (1)gaps in mental health treatment services for adults and children with severe and persistent mental illness; 
(2)barriers to receiving mental health services that result in high rates of untreated mental illness; and (3)the availability of interventions such as assisted outpatient treatment designed to reach individuals with untreated severe mental illness. 
(c)ReportThe Secretary shall ensure that, not later than 12 months after the date of enactment of this Act— (1)the study under subsection (a) is completed; and 
(2)a report on the findings and conclusions of such study is submitted to the Congress.  